

114 HR 5710 IH: Military Amnesty Prevention Act
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5710IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Gosar (for himself, Mr. Babin, Mr. Brat, Mr. Barletta, Mr. Brooks of Alabama, Mr. DesJarlais, Mr. Fleming, Mr. Gohmert, Mr. Grothman, Mr. Harris, Mr. Jones, Mr. King of Iowa, Mr. McClintock, Mr. Miller of Florida, Mr. Olson, Mr. Palazzo, Mr. Sessions, Mr. Smith of Texas, Mr. Weber of Texas, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prevent unlawful aliens from enlisting in the United
			 States Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Amnesty Prevention Act. 2.Finding; purpose (a)FindingsCongress makes the following findings:
 (1)The Undersecretary of Defense for Personnel and Readiness signed a memorandum entitled Military Accessions Vital to the National Interest Program Changes and dated September 25, 2014. (2)The September 25, 2014, memorandum unlawfully expanded eligibility in the Military Accessions Vital to the National Interest (MAVNI) pilot program to include unlawful aliens.
 (3)Prior to this memo, the Department of Defense never attempted to enlist aliens granted deferred action by the Department of Homeland Security pursuant to the memorandum of the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and dated June 15, 2012.
 (4)Department of Defense enlistment rules prohibit unlawful aliens from enlisting in the Armed Forces. (5)MAVNI is a military pilot program intended for lawful immigrants and lawful nonimmigrants initially approved by the Department of Defense in 2008.
 (6)The Department of Defense has stated that the authority for the MAVNI program is found in section 504(b)(2) of title 10, United States Code.
 (7)MAVNI was intended to be a one-year pilot program and initially began with a cap of 1,000 recruits for all branches of the Armed Forces.
 (8)The pilot program expired on December 21, 2009. (9)On August 17, 2010, the Department of Defense issued guidance extending MAVNI through December 31, 2011.
 (10)However, in order to assure the safety and security of Department of Defense personnel, equipment, and operations, implementation of the August 17, 2010, guidance was delayed until the Deputy Secretary of Defense issued a memorandum entitled Reinstatement of Military Accessions Vital to National Interest Pilot Program and dated May 16, 2012.
 (11)The May 16, 2012, memorandum extended the pilot program for two years and increased the cap for the pilot program to 1,500 recruits for all branches of the Armed Forces.
 (12)As a result of a request from the Army, the Department of Defense in March of 2015 increased the cap for MAVNI to 3,000 recruits for all branches of the Armed Forces for fiscal year 2015 and 5,200 recruits for all branches of the Armed Forces for fiscal year 2016.
 (13)The Department of Defense relies on the United States Citizenship and Immigration Services (USCIS) to validate self-declared recruits and documents for unlawful aliens participating in MAVNI.
 (14)In fiscal year 2015, every branch of the Armed Services met their enlistment goal. In fact, the Army, Navy, Air Force, and Marine Corps have all met their enlistment goals every year since 2003, with the exception of one branch missing its target in 2006.
 (15)In recent years, approximately 80 percent of individuals who have sought to enlist in the Armed Forces have been rejected.
 (16)There is currently no shortage of qualified applicants for service in the Armed Forces, and the Department of Defense is in the midst of eliminating 160,000 uniformed personnel positions over a nine-year period.
 (17)MAVNI is a pilot program created by the executive branch that allows participants to receive United States citizenship after one day of wartime service.
 (18)The Department of Defense has stated the agency’s intent to renew the MAVNI program pending a reevaluation and final decision.
 (19)The changes to the program that allowed unlawful aliens to be eligible for enlistment were never authorized by Congress.
 (20)Article I, section 8, clause 4 of the United States Constitution grants Congress exclusive jurisdiction with regard to United States citizenship and immigration matters.
 (b)PurposeIt is the purpose of this Act to prevent amnesty within the Department of Defense by amending section 504(b)(2) of title 10, United States Code, to ensure that unlawful aliens are not eligible to enlist in the Armed Forces.
 3.Admission and lawful status required for eligibility to enlist in the United States Armed ForcesParagraph (2) of section 504(b) of title 10, United States Code, is amended to read as follows:  (2)Notwithstanding paragraph (1), the Secretary concerned may authorize the enlistment of a person not described in such paragraph if the Secretary determines that—
 (A)the person is an alien in a lawful immigration status who was admitted and inspected pursuant to the immigration laws, as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)); and
 (B)the enlistment of the alien is vital to the national interest.. 